                                           Case 3:19-cv-00565-SI Document 274 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AVAYA INC.,                                         Case No. 19-cv-00565-SI
                                   8                    Plaintiff,
                                                                                             ORDER RE: INTENTION TO
                                   9              v.                                         APPOINT SPECIAL MASTER FOR
                                                                                             DISCOVERY
                                  10     RAYMOND BRADLEY PEARCE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ 30 page joint case management conference statement,

                                  14   at least 13 pages of which are devoted to discovery matters and disputes. The Court has determined

                                  15   that it is in the interest of judicial efficiency to appoint a Special Master to oversee discovery.

                                  16   Accordingly, pursuant to Federal Rule of Civil Procedure 53(b)(1), the Court hereby provides the

                                  17   parties notice that it intends to appoint Martin Quinn of JAMS as a Special Master, unless the parties

                                  18   agree on a different individual. If the parties wish to jointly propose a different individual to act as

                                  19   Special Master, the parties shall be prepared to do so at the April 16 case management conference.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: April 13, 2021                          ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
